Name: Commission Regulation (EEC) No 3433/83 of 2 December 1983 amending Regulation (EEC) No 1658/83 on the disposal on the internal market of 50 000 tonnes of common wheat of bread-making quality held by the Irish intervention agency and 50 000 tonnes held by the United Kingdom intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 12 . 83 Official Journal of the European Communities No L 338/23 COMMISSION REGULATION (EEC) No 3433/83 of 2 December 1983 amending Regulation (EEC) No 1658/83 on the disposal on the internal market of 50 000 tonnes of common wheat of bread-making quality held by the Irish intervention agency and 50 000 tonnes held by the United Kingdom intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 8 (4) thereof, Having regard to Council Regulation (EEC) No 1322/83 of 26 May 1983 on the transfer of 550 000 tonnes of common wheat of bread-making quality held by the French and German intervention agen ­ cies (3), and in particular Article 1 (6) thereof, Whereas Commission Regulation (EEC) No 1658 /83 (4) laid down a minimum selling price for common wheat held by the Irish intervention agency and disposed of for use as animal feed ; whereas Commission Regulation (EEC) No 3432/83 (*) deals with the disposal of common wheat held by the inter ­ vention agencies of most of the other Member States and sets a minimum selling price distinctly lower than that fixed by Regulation (EEC) No 1658 /83 ; whereas, in order to avoid any discrimination against Irish live ­ stock farmers , Article 2 of Regulation (EEC) No 1658 /83 should be amended to make the minimum price identical with that fixed by Regulation (EEC) No 3432/83 ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1658/83 is hereby replaced by the following : 'Article 2 Notwithstanding Articles 5(1 ) and (2) of Regula ­ tion (EEC) No 1836/82, the minimum offer price during the month of December 1983 shall be 205,39 ECU per tonne . This price shall rise each month by the corresponding monthly increase fixed for the reference price.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Its provisions shall not, however, apply to tenders made in response to individual invitations to tender in cases where this day falls in the period for submission of tenders . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . (3) OJ No L 138 , 27 . 5 . 1983, p. 63 . (4) OJ No L 162, 22 . 6 . 1983, p. 12 . ( 5) See page 20 of this Official Journal .